Judge Phillips
concurring.
The defendant’s contention that he was irretrievably prejudiced by the judge misstating his contentions gives rise to the following observations: Judicial misstatements, whether of the evidence or positions taken by a litigant, that are just begun and that are corrected at the time are usually much less harmful than those that are fully stated and corrected later; and while interrupting trial judges is neither the safest nor most pleasant task required of a trial lawyer, there are times when it cannot be avoided without harm to either the client or the process, or both. The record shows that the claimed misstatements were not called to the judge’s attention until all of the several contentions mistakenly given were completed and the regular charge was over, and that the judge then told counsel he would make such corrective instructions as were requested and in fact did so. If the judge’s misstatements were such that they could not be satisfactorily corrected by supplementary instructions later, counsel should have corrected the court, it seems to me, the instant that that became apparent to him, which must have been shortly after the judge took a wrong turn. Under those circumstances, which are not to be compared with routinely excepting to a portion of the charge, waiting until the charge was completed, if not a waiver, was at least an indication that the mistake was not as grievous as now contended.